Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in responsive to amendment filed on 2/25/22.
Response to Amendment
Claims 1, 16 and 20 are amended. Claims 1-20 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 9,838,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to U.S. Patent No. 9,838,455 anticipate each limitation of present claims 1–20, except for storing the live video stream input data in the cyclic buffer prior to the request to access the live video stream being received from  the client, a feature known in the art as shown by Johnson.  The rationale for combining Johnson with the ‘455 patent mirrors the rationale for combining Johnson with Karlsson, set forth below. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–5 and 9–20 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2013/0064287) in view of Johnson et al. (US 2015/0326945) further in view of Cuijpers et al. (US 2007/0121629).
With regard to claim 1, Karlsson discloses a method, comprising: 
receiving from a client device a request to access a live video stream (clients may request access to a live stream)(¶40; ¶47), the live video stream being in a deactivated state in which the live video stream is not being encoded for transmission to client devices (clients may request versions of a stream that are not currently being encoded)(¶40);

transmitting the live video stream output data to the client device (encoded fragments are provided to the requesting client)(¶39; ¶47).
Karlsson fails to specifically disclose the buffer is a live video stream cyclic buffer storing an interval of live video stream data received while the live video stream was in the deactivated state and prior to the request to access the live video stream being received from the client device or the stored interval of live video stream data being longer than the segment length.

Therefore it would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to modify Karlsson in order to buffer live streaming input data while the live streaming channel was in deactivated state and prior to the request to access the live video stream being received from the client device to permit the stream to be immediately provided to requesting user devices without interruption. 
Karlsson in view of Johnson does not specifically teach the interval of live streaming media channel data (stored in the live streaming cyclic media channel buffer) being longer than the segment length.
Cuijpers also discloses a similar system for delivering digital media streams via a network (¶18–19).  Cuijpers teaches storing an interval of live streaming media channel data stored in a buffer, wherein the interval is longer than the segment length (circular buffer 302 is at least large enough to store a GoP worth of data; the segment length in Karlsson is a single GoP)(¶37).  This would have been an advantageous addition to the system disclosed by Karlsson and Johnson since it would have ensured the buffer of unencoded data is long enough 
Therefore it would have been obvious to a person of ordinary skilled in the art at the time the present application was filed to configure the live streaming cyclic media channel buffer such that the interval of live streaming media channel data stored while the live streaming channel was in deactivated state is longer than the segment length to reduce the amount of data that would be lost if the live streaming cyclic media channel buffer became full before the live stream is activated and the data is provided to the client.

With regard to claim 2, Karlsson further discloses the virtual encoding format converter is implemented as a non-static resource on a virtual machine, the non-static resource capable of being activated and deactivated upon request (encoder/fragger may be a virtual machine)(¶27; ¶42).

With regard to claim 3, Karlsson further discloses the first encoding format including at least one random access point, the virtual encoding format converter creating a segment of live video stream output data starting with the random access point and having a length corresponding with the segment length (random access blocks are provided to the client by the fragment server)(¶47).

With regard to claim 4, Karlsson further discloses the virtual encoding format converter converts and encodes the live video streaming put data faster than real time (multiple encoders are used simultaneously, encoding multiple versions of the stream while maintaining real-time delivery to the clients)(¶33–34).  Note that the specification states use of multiple encoders may result in faster than real-time processing (Spec. ¶36).

With regard to claim 5, Karlsson further discloses a plurality of virtual encoding format converters are initiated for converting the live video stream input data, each virtual encoder encoding a respective portion of the interval of live video stream input data stored in the live video stream cyclic buffer (multiple encoder/fraggers may work on respective jobs for the stream)(¶33–35).

With regard to claim 9, Karlsson further discloses transmitting an encoding format converting instruction designating one or more encoding parameters to the virtual encoding format converter (work dispatcher specifies parameters of job, such as which variants to encode)(¶27).

With regard to claim 10, Karlsson further discloses the converting parameter is a parameter selected from the group consisting of: a bit rate, an encoding format, and an encoding quality (work dispatcher may specify which variants to create, which have different bitrates, quality levels and formats)(¶16; ¶27).

With regard to claim 11, Karlsson further discloses deactivating the live video stream buffer (if no streams are being requested, encoding resources may be deallocated)(¶40).

With regard to claim 12, Karlsson further discloses the live stream video buffer is deactivated when the virtual encoding format converter has converted the data stored in the buffer (once encoding is complete and no more streams are being requested, encoding resources may be deallocated)(¶40). 

With regard to claim 13, Karlsson further discloses the live video stream is placed in the deactivated state when it is determined that the live video stream is not being accessed by any 

With regard to claim 14, Karlsson further discloses the live video stream is placed in the deactivated state when it is further determined that an actual or predicted usage criterion associated with the live streaming media channel meets a designated deactivation threshold (if the channel is no longer being accessed, it may be deactivated)(¶40).

With regard to claim 15, Karlsson further discloses the request is received at a media system configured to provide access to a plurality of on-demand media channels to a plurality of remote computing devices, the plurality of on-demand media channels including the live streaming media channel, the plurality of remote computing devices including the client device (multiple channels of on-demand media, such as movies or sport programming, are provided to the client)(¶25; ¶41; ¶56).

Claims 16–20 are rejected under the same rationale as claims 1–4, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Claims 6–8 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Johnson further in view of Cuijpers further in view of Xu et al. (US 2014/0013376).

With regard to claim 6, while the system disclosed by Karlsson, Johnson, and Cuijpers shows substantial features of the claimed invention (discussed above), it fails to specifically 
Xu discloses a similar system for streaming video content from a server to a plurality of client devices (Abstract).  Xu teaches generating video stream description information characterizing the live video stream output data and transmitting the video stream description information to the client device (manifest file 1006 is generated and provided to the client in response to a request for playback of media content)(¶30–31).  This would have been an advantageous addition to the system disclosed by Karlsson, Johnson, and Cuijpers since it would have provided the content with and the locations from which to obtain the requested media (Xu; ¶31–32). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the present application was filed to generate and provide video stream description information to the client device in order to notify the requesting client where to locate the requested media. 

With regard to claim 7, Xu further discloses the video stream description information comprises a Hypertext Transfer Protocol (HTTP) Live Streaming (HLS) manifest file (¶31).

With regard to claim 8, Xu further discloses the HLS manifest file is a file selected from the group consisting of: an HLS m3u8 file, a Dynamic Adaptive Streaming over HTTP (DASH) Media Presentation Description (MPD) file, and a Smoothstreaming manifest file (¶31).


Response to Arguments

(A) Applicant argues ".... The cited art, either alone or in combination, does not teach or suggest all the features of the independent claims. Independent claims 1, 16, and 20 are amended (from remarks pages 6-7).
As to point (A), Examiner respectfully disagrees, in the manner of applicants specification, Karlsson disclose the virtual encoding format converter retrieving an interval of at least one initial segment the live video stream input data from a buffer (media streams received from a satellite source as separated into Groups of Pictures (GOPs) and dispatched to different H.264/MPEG-4 part 10 encoders and fraggers in a cloud environment. The encoders and fraggers process their particular assigned jobs and send encoded fragments to distributed storage. Users can then access fragments corresponding to a particular variant media stream of a selected channel. Additional encoders and fraggers can be brought online or taken offline on an as needed basis encoder retrieves a portion of the live stream from the job queue; At 309, the work dispatcher creates a description of multiple jobs corresponding to different encoding quality levels and places the job in work queues. An encoder/fragger at 311 pulls the job from the job queue and encodes the GOP into a format such as H.264. Encoded fragments are maintained on distributed storage at 313) (¶ 20, 38–39), the interval of live video stream input being data received via a network and stored in the buffer (live stream may be received from a satellite(¶31; ¶38).

(B) Applicant argues " Claims 1-20 were rejected on the ground of nonstatutory double patenting over claims 1- 20 of U.S. Patent No. 9,838,455. Applicant respectfully requests reconsideration of the non- statutory double patenting rejection in view of the above claim amendments and remarks.” (from remarks page 7).
As to point (B), Examiner notes MPEP 804 B1: As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Applicant is require to address Double Patenting rejection and can no long held in abeyance until allowable subject matter


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                                          

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

3/18/22